Title: From Alexander Hamilton to James Wilkinson, 21 August 1799
From: Hamilton, Alexander
To: Wilkinson, James


          
            New York, August 21, 1799
          
          Major General Hamilton presents his compliments to B. General Wilkinson—& sends him the Arrangement of the first Regt. of Artillery—It found the Officers for a Battalion about the correspondent number of men with the Western Army. If a larger proportion be necessary it will be presented for consideration in the reports with which G. W. is occupied—
          
            N.Y. augt. 21st. 1799
          
        